DETAILED ACTION
This action is in response to a correspondence filed on 12/31/2020.
Claims 1, 2, 7-9, 11-3, 16-18 are amended.
Claim 23 is new.
Claims 1, 2, 7-9, 11-13, 16-18 and 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/31/2020, with respect to claims 1-4 and 7-8 being interpreted under 35 U.S.C. 112(f) have been fully considered and are persuasive.  
Applicant’s arguments, filed 12/31/2020, with respect to claims 1-4, 7-8, 10-13 and 16-18 being rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered and are persuasive.  The rejection of claims 1-4, 7-8, 10-13 and 16-18 has been withdrawn. 
Applicant’s arguments, filed 12/31/2020, with respect to claims 1-4, 7-8, 10-13 and 16-18 being rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention have been fully considered and are persuasive.  The rejection of claims 1-4, 7-8, 10-13 and 16-18 has been withdrawn. 
Applicant’s arguments, filed 12/31/2020, with respect to claim 22 being rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends have been fully considered and are persuasive.  Claim 22 has been canceled and therefore the rejection is withdrawn. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 7-9, 11-13, 16-18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meskina et al. “New solutions for fault detections and dynamic recoveries of flexible power smart grids” hereinafter Meskina.
Regarding claim 1, Meskina teaches a system for fault detection and recovery of a power network, comprising:
a plurality of components forming the power network  connected by electrical lines and emergency lines (See Page 2, second Column, section 3: Meskina teaches a smart grid formed by three principal electric components interconnected through electric lines, wherein the components are: Power Generators, Down Power Transformers, and consumers who all form a MAS power network to ensure a communication between several components of the network and to organize their tasks (see Page 1, first Column, lines 18-20). Meskina also teaches on Page 2, second Column section 3 that electric grids include principal lines which are 
a plurality of static local recovery software entities and at least one mobile recovery software entity utilized to determine a solution to the number of faults on the power network (see Page 1 Abstract: Meskina teaches a multi-agent architecture to allow dynamic recoveries where two types of agents are defined: static agents and mobile agents. Also see Page 4 second column lines 2-11 wherein Meskina defines a MAS composed of Reconfiguration Agent and Data Base Agent (i.e. static local recovery entities) and a mobile agent (i.e. mobile recovery software entity)), the plurality of static local recovery software entities supervising the plurality of sub-networks to thereby maintain a proper functioning of each of the plurality of sub-networks (see Page 4 second column lines 4-7: RAgent is responsible of the continuous supervision and maintaining of the healthy operation of the power sub grid under its scope), each of the plurality of static local recovery software entities including at least one sensor to check an operation condition of a respective one of the plurality of sub-networks to thereby provide component data 
wherein a respective one of the plurality of static local recovery software entities creates the at least one mobile recovery software entity on a respective failed sub-network of the plurality of sub-networks upon detecting the respective fault of the number of faults on the respective failed sub-network (see Page 5 column 1 lines 31-36 and Column 2 lines 26-27: Meskina teaches a RAgent creating an MAgents to obtain information about the components belonging to the connected sub-grids when a failure has been detected on the network), the respective one of the plurality of static local recovery software entities isolating, upon detecting the respective fault on the respective failed sub-network, the respective failed sub-network (see Page 5 column 1 lines 2-5: when a fault is detected on the component X, the concerned RAgent begins by isolating the component or line responsible for this anomaly).


Regarding claim 2, Meskina is applied as disclosed in claim 1 examined above. Meskina further teaches a system wherein the plurality of static local recovery software entities and the at least one mobile recovery software entity determine the solution by firstly determining a solution to the dominant fault (see Page 5 first column lines 2-8 and Col. 2 “Algorithm 2”: when a fault is detected on the component X, the concerned RAgent begins by isolating the component or line responsible for this anomaly such as presented in Algorithm 1, then the RAgent categorized the occurred fault as it is described by Algorithm 2 in order to guide the search for local solutions where F is the fault detected on X).

Regarding claim 7, Meskina is applied as disclosed in claim 1 examined above. Meskina further discloses a system wherein the model uses the distributed architecture to determine determines a strategy for ameliorating at least one of the respective fault and/or and the dominant fault in the power network or the each sub network (see Page 4 first column, section 5 lines 1-6 and second column lines 1-2: Meskina proposes the use of multi-agent paradigm to implement its distributed system decentralizing the control, thereby ensuring the fault detection and deduction as well as the real time resolution of the occurred faults to provide the best solution. See also section 6.2 on Page 6)

Regarding claim 8, Meskina is applied as disclosed in claim 2 examined above. The Meskina reference further teaches a system wherein the system classifies the number of faults into one or more categories (see Page 3 second column, section 4.2: Fault classification. Meskina defines faults as either dominant faults or equivalent faults).

Regarding claim 9, Meskina is applied as disclosed in claim 1 examined above. Furthermore, Meskina teaches a system including a communications link communicating the solution to one or more of the plurality of components of the power network (see Page 5 first column lines 8-14: Meskina teaches a method for determining a local solution to an anomaly on a component X, wherein the local solution consists in finding a deactivated emergency line belonging to the supervised sub-grid SG and supplying (i.e. communicating), sufficiently, X as it is described in Algorithm 3. While Meskina does not explicitly disclose a “communication link”, it would be obvious to an ordinary skill artisan that communication links in the power network of Meskina must exist in order for information to be exchanged between its components. Therefore, this feature is implied in Meskina). 

Regarding claim 23, Meskina teaches a method for fault detection and recovery of a power network, comprising steps of:
providing a plurality of components forming the power network with a distributed architecture including a plurality of sub-networks connected by electrical lines and emergency lines (See Page 2, second Column, section 3: Meskina teaches a smart grid formed by three principal electric components interconnected through electric lines, wherein the components are: Power Generators, Down Power Transformers, and consumers who all form a MAS power network to ensure a communication between several components of the network and to organize their tasks (see Page 1, first Column, lines 18-20). Meskina also teaches on Page 2, second Column section 3 that electric grids include principal lines which are operational and emergency lines used when the first ones are in failure), the power network including a number of faults therein, wherein a respective fault of the number of faults on the power network is caused by at least one of a dominant fault and an equivalence fault in at least one of the plurality of sub-networks (see Page 1 second Column lines 3-9: Meskina proposes a novel agent-based approach for fault detection and recovery in the context of electrical smart grids when fault occur on lines or devices. Meskina further teaches on Page 4 first column lines 2-5 different types of fault that may be encountered on the network, such as dominant fault and equivalent faults);  
providing a plurality of static local recovery software entities (see Page 1 Abstract: Meskina teaches a multi-agent architecture to allow dynamic recoveries where two types of agents are defined: static agents and mobile agents. Also see Page 4 second column lines 2-11 wherein Meskina defines a MAS composed of Reconfiguration Agent and Data Base Agent (i.e. static local recovery entities)); 
supervising, by the plurality of static local recovery software entities, the plurality of sub-networks to thereby maintain a proper functioning of each of the plurality of sub- networks (see Page 4 second column lines 4-7: RAgent is responsible of the continuous supervision and maintaining of the healthy operation of the power sub grid under its scope), each of the plurality of static local recovery software entities including at least one sensor to check an operation condition of a respective one of the plurality of sub-networks to thereby provide component data (see Page 4 second column section 6.1, lines 1-2 and Page 5 column 1 lines 1-2: RAgents sensors must continuously observe their environment in order to detect all changes and anomalies on any electric component);
detecting, by the plurality of static local recovery software entities, the respective fault of the number of faults on a respective failed sub-network of the plurality of sub- networks (see Page 1 Abstract: Static agents have as a task the detection of local faults on power lines and the recovery of their normal behaviors by using a local knowledge-base; see Page 4 second column lines 4-7: Each RAgent is responsible of the continuous supervision and maintaining of the healthy operation of the power sub grid under its scope);
isolating, by a respective one of the plurality of static local recovery software entities, the respective failed sub-network (see Page 5 column 1 lines 2-5: when a fault is detected on the component X, the concerned RAgent begins by isolating the component or line responsible for this anomaly); 
creating, by the respective one of the plurality of static local recovery software entities, at least one mobile recovery software entity on the respective failed sub-network (see Page 5 column 1 lines 31-36 and Column 2 lines 26-27: Meskina teaches a RAgent creating an MAgents to obtain information about the i is created by a RAgent RAj on a failed component C to move dynamically on lines and visit all the devices connected to C through the existing outgoing lines called paths); and 
determining a solution to the respective fault (see Page 4 second column, section 6.1 and Page 5 first column lines 1-14: determining a local solution when a fault is detected on the component X; see Page 5 second column section 6.2 lines 1-18: implementing a distributed search for solution when no local solution is found).

Regarding claim 11, it discloses the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 12, Meskina is applied as disclosed in claim 23 examined above. The Meskina reference further teaches a method wherein a set of the plurality of sub- networks are simulated (see Page 4 first column, section 5 lines 1-6: Meskina teaches that resolution of the occurred faults can be done either locally or by searching new solutions among the other sub-grids (i.e. simulating sub-networks)).

Regarding claim 13, it discloses the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it discloses the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 17, it discloses the same limitations as claim 8 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 18, it discloses the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442